Citation Nr: 0505775	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lung disability, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968, to include a period of service in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that in September 1968, the veteran received 
the Combat Infantryman's Badge.


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to Agent 
Orange.  

2.  Lung disability was not present in service and is not 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.


CONCLUSION OF LAW

Lung disability was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statements of the case, and a letter dated in 
September 2002 from the RO, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of this claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran served on active duty from March 1967 to October 
1968, to include a period of service in Vietnam.  Service 
medical records show no complaint or finding of any lung 
disability.  

An April 1999 private medical record from Drs. Nabass and 
Frisoli notes that the veteran was well until November 2, 
1998, when he developed fatigue and a sore throat.  He later 
developed a persistent cough and was diagnosed with acute 
pneumonia.  He later developed joint pain.  The impression 
included interstitial pneumonitis.  

According to a December 2000 medical record from Dr. Scharf 
at Deborah Heart and Lung Center, the veteran's open lung 
biopsy revealed evidence of bronchiolitis, for which the 
veteran was prescribed a high dose of corticosteroids.  The 
veteran indicated that his rheumatologist revealed a 
suspicion that he had systemic lupus based upon a recent 
serologic evaluation.  Dr. Scharf stated that the veteran 
provided a strong history of Raynaud's disease.  Dr. Scharf 
further stated that given the complexities of the veteran's 
collagen vascular disease, bronchiolitis obliterans 
organizing pneumonia may or may not represent the primary 
pulmonary pathology associated with the veteran's disease.  
Sjögren' s disease and systemic lupus were noted to be 
associated with interstitial lung disease.  An addendum to 
the report notes that the veteran may be in the early stages 
of systemic lupus.  

A February 2001 medical record from Deborah Heart and Lung 
Center notes that the veteran's chief complaint was diffuse 
lung disease.  The veteran complained of a persistent 
nonproductive cough and arthralgias involving both ankles and 
both hands.  The final diagnoses were chronic interstitial 
lung disease, questionable systemic lupus erythematosus, 
exercise-induced hypoxemia, Cushing syndrome, and atrial 
premature complexes.  The medical record also notes that the 
veteran had evidence of progressive interstitial lung disease 
on the basis of history and pulmonary function findings.  
Because he failed to show improvement from systemic 
corticosteroid use, the diagnosis of bronchiolitis obliterans 
organizing pneumonia was less likely.  The treating physician 
opined that the currently favored diagnosis was interstitial 
lung disease on the basis of collagen vascular disease.  

A December 2001 medical record from Deborah Heart and Lung 
Center notes that the veteran sought a second opinion at 
Johns Hopkins University Hospital, where he saw Dr. Gentry, a 
rheumatologist.  Dr. Gentry informed the veteran that the 
etiology of his lung disease was autoimmune.  Dr. Gentry 
stated that the veteran had Raynaud's disease.  The veteran 
continued to display bothersome arthritis involving the hands 
and ankles.  The diagnoses were chronic interstitial lung 
disease and Raynaud's disease.  

According to an April 2002 medical record from Deborah Heart 
and Lung Center, the veteran was seen for a cough productive 
of green sputum, which had lasted ten days.  The veteran 
reported that his exertional dyspnea had progressed since the 
previous year.  The final diagnoses were upper respiratory 
infection and usual interstitial pneumonitis.  

According to an October 2002 VA examination report, the 
veteran complained of a cough and shortness of breath on 
exertion.  He also stated that he is unable to work because 
of his lung condition.  Chest X-rays done on May 10, 2002, 
showed expiratory phase with bilateral basal fibrosis with 
pleural reaction.  The veteran stated that he had old medical 
records which he would forward to the RO from the Deborah 
Hospital.  

A letter dated in April 2003 from A. Frisoli, M.D., states 
that the veteran has a diagnosis of chronic interstitial lung 
disease of unclear etiology.  Dr. Frisoli further stated that 
it is possible that exposure to Agent Orange may have caused 
or precipitated the chronic, progressive lung disease.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Analysis

The veteran claims that he is entitled to service connection 
for his lung disability because it is the result of exposure 
to herbicides in service.  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's claimed lung 
disability is not warranted.  In this regard the Board notes 
that none of the veteran's diagnosed lung disorders is among 
the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of any of the 
veteran's diagnosed lung disorders.  See 38 C.F.R. § 
3.309(e).  Therefore, service connection is not warranted on 
a presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
disability until 1998, nearly 30 years after the veteran's 
discharge from service.  The first medical evidence of the 
disability dates to November 1998, reflecting a diagnosis of 
acute pneumonia.  The next evidence of the veteran's lung 
disability dates to April 1999 and shows diagnoses of 
interstitial pneumonitis. 

Moreover, there is no persuasive medical evidence that the 
claimed disability is etiologically related to the veteran's 
exposure to Agent Orange or to any other incident of service.  
As noted above, lung disability other than lung cancer is not 
among the diseases currently subject to presumptive service 
connection on the basis of herbicide exposure because of the 
absence of sound medical and scientific evidence of a 
positive association between such exposure and the 
development of such disability in humans.  Although Dr. 
Frisoli opines that the veteran's lung disability could be 
related to Agent Orange exposure in service, he has not 
provided an assessment of the likelihood that the lung 
disability is related to service nor has he supported his 
opinion.  The other private medical evidence of record also 
fails to support a conclusion that the veteran's claimed lung 
disability is related to Agent Orange exposure or any other 
incident of service.  In fact, there are two private medical 
opinions linking his lung disability to autoimmune factors, 
namely other autoimmune disorders.  

In sum, the preponderance of the evidence demonstrates that 
the veteran does not currently have lung cancer or any other 
chronic lung disability that originated during his military 
service or is otherwise etiologically related to service.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lung disability, to 
include as a result of exposure to herbicides, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


